Citation Nr: 0309017	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  98-05 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The appellant is a veteran who had active service from June 
1969 to June 1971. He served in the Republic of Vietnam from 
August 1970 to June 1971.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2000, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, for additional development.  


REMAND

Essentially, the veteran claims that he has a psychiatric 
disorder, characterized as either PTSD or a panic disorder, 
which resulted from his experiences serving in Vietnam.  VA 
examiners/treating personnel (including on the most recent VA 
examination in April 2001), accepting the veteran's accounts 
of stressors in service at face value, have determined that 
he has PTSD.  The April 2001 examination diagnosis was based, 
in essence on three stressor events recounted by the veteran.  
Verification of one of the events described, an attack on a 
convoy, has been sought.  The United States Armed Services 
Center for Research of Unit Records (USASCRUR) has not been 
able to verify that event.  A second event, an account by the 
veteran that he shot a 10 year old civilian boy, is the type 
of event that is not verifiable; there were no witnesses, and 
the veteran did not report the event when it allegedly 
occurred.  The third event reported by the veteran which 
served as the underlying basis for the diagnosis of PTSD in 
April 2001, however, is the type of event that is definitely 
verifiable (if it occurred).  The event allegedly was a 
mortar or rocket attack which resulted in a mortar or rocket 
landing on a mess hall where the veteran was present, and 
allegedly resulted in casualties, including deaths and 
woundings.  There has, as yet, been no attempt to verify such 
event.  Accordingly, further development is indicated.  The 
Board recognizes that the RO completed development specified 
in a December 2000 remand.  Nevertheless, the fact that the 
veteran has identified the additional verifiable stressors 
during his April 2001 VA examination requires that the Board 
again seek development.
Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should ask the veteran to 
provide more specific details of the 
stressor event (rocketing/mortaring of 
a mess hall, with casualties) he 
reported to the April 2001 VA 
examiner, i.e., he must identify the 
unit he was in at the time, the 
location of the mess hall -and the 
unit operating the mess hall, the date 
when the event occurred, and the names 
of the alleged comrades/friends who 
were casualties in that event.  After 
receiving the veteran's response, the 
RO should request USASCRUR to verify 
that event.  

2.	After receiving the response from the 
USASCRUR, the RO must make a 
determination, based upon a review of 
the complete record, as to the 
stressor or stressors to which the 
appellant was exposed in service.  

3.	Then, RO should then arrange for the 
veteran to be examined by a 
psychiatrist to determine the correct 
diagnosis of his psychiatric 
disability, and whether such 
disability is, as likely as not, 
related to service.  The veteran's 
claims file must be available to, and 
reviewed by, the examiner.  The 
examiner is advised that this veteran 
is not shown to have engaged in 
combat, and that only those stressors 
confirmed verified by the RO may be 
considered in determining whether he 
has PTSD related to service.  The 
examiner should must provide opinions 
as to the following: (1) What is the 
veteran's correct current psychiatric 
diagnosis? (2) Is it at least as 
likely as not that any current 
acquired psychiatric disorder was 
first manifested in service or (in the 
case of psychosis) within the first 
post- service year, or was the result 
of the event(s) in active service?  
(3) If PTSD is diagnosed, what are the 
symptoms and verified stressor(s) that 
support the diagnosis.  The examiner 
should explain the rationale for any 
opinion given.  

4.	The RO should then readjudicate the 
claim.  If it remains denied, the 
veteran and his representative should 
be furnished an appropriate 
Supplemental Statement of the Case and 
given the opportunity to respond.  The 
RO should also ensure that the any 
further notification or assistance 
mandated by the law and regulations, 
including by the VCAA is accomplished.

The case should then be returned to the Board, if in order, 
for further appellate review.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

